DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/03/20 for application number 17/110,994.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, US PGPub 2021/0165676 in view of Swaminathan, US Pat. No. 8,959,513.
Regarding Claim 1, Yoshikawa discloses a network management card (NMC) [network cards 3 contained within UPS 2, Fig. 1; par 47, ll. 8-10] comprising: 
a network interface communicatively coupled with a hyperconverged infrastructure (HCI) environment [Fig. 1]; 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [network card containing control unit 31 and storage unit 35, Fig. 5] comprising: 
receiving, from the HCI environment via the network interface, a selection of a set of shutdown instructions from a plurality of sets of shutdown instructions supported by the NMC [virtual machine stoppage notification unit 1214 sending signal to network card service unit 151, which in turn sends the virtual machine stoppage notification to network card 3, Fig. 3; par 57], 
detecting that the HCI environment is performing a shutdown [receipt of virtual stoppage notification, Fig. 3].
However, Yoshikawa does not explicitly teach the plurality of sets of shutdown instructions being configured to support shutdown processes for at least two different HCI platforms; and finalizing the shutdown at least by executing the set of shutdown instructions.
In the analogous art of controlling virtual machines and computing devices in a system via network, Swaminathan teaches the plurality of sets of shutdown instructions being configured to support shutdown processes for at least two different HCI platforms [one of a plurality of instructions to cause the virtual machines to shut down; virtual machine controller 230 send a signal to virtualization server 240 to shut down (shutdown instructions aren’t specific to any hardware or platforms), Fig. 2A; Claim 19, ll. 13-17]; and finalizing the shutdown at least by executing the set of shutdown instructions [virtual machine controller 230 sends a signal to virtualization server 240 to shut down, Fig. 2A; Claim 19, ll. 13-17].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yoshikawa and Swaminathan before him before the effective filing date of the claimed invention, to incorporate the plurality of shutdown instructions as taught by Swaminathan into the device as disclosed by Yoshikawa, to allow for virtual machines to be available when needed, and shut down when not needed, providing cost savings [Swaminathan, col. 2, ll. 29-31]. 
Regarding Claim 2, Yoshikawa and Swaminathan disclose the NMC of Claim 1.  Yoshikawa further discloses wherein finalizing the shutdown comprises performing one or more shutdown operations after all virtual machines in the HCI environment have shut down [step S610 notifies the network card that all virtual machines at stopped operation and shutdown of the servers may be performed, Fig. 6; par 82].
Regarding Claim 3, Yoshikawa and Swaminathan disclose the NMC of Claim 1.   Yoshikawa further discloses wherein the NMC is coupled with an uninterrupted power supply (UPS) [network card 3 coupled to UPS 2, Fig. 1].
Regarding Claim 4, Yoshikawa and Swaminathan disclose the NMC of Claim 3.  Yoshikawa further discloses wherein finalizing the shutdown comprises turning off power provided by the UPS to the HCI environment [network card service unit 121 of the virtual software may shut down the servers 1 via the network cards 3 and the UPSs 2 that are connected to the servers 1 when all of the plurality of virtual machines 14 are shut down by the basic unit 122 (shutting down a server by UPS would entail ceasing provision of power), par 62].
Regarding Claim 5, Yoshikawa and Swaminathan disclose the NMC of Claim 1.  Yoshikawa further discloses wherein detecting that the HCI environment is performing a shutdown comprises receiving a shutdown instruction from a virtual shutdown agent (VSA) operating in a virtual machine in the HCI environment [virtual machine stoppage notification unit 1214 sending signal to network card service unit 151, which in turn sends the virtual machine stoppage notification to network card 3, Fig. 3; par 57].
Regarding Claim 7, Yoshikawa and Swaminathan disclose the NMC of Claim 1.  Yoshikawa further discloses wherein the set of shutdown instructions is already stored in the NMC before receiving the selection of the set of shutdown instructions [virtual machine stoppage notification unit 1214 sending signal to network card service unit 151, which in turn sends the virtual machine stoppage notification to network card 3 (i.e. instructions to stop are already present, awaiting the stoppage notification), Fig. 3; par 57].
Regarding Claim 8, Yoshikawa discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations [network card containing control unit 31 and storage unit 35, Fig. 5].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and is rejected accordingly.  
Regarding Claim 12, Yoshikawa and Swaminathan disclose the one or more computer-readable media of Claim 8.  Claim 12 repeats the same limitations as recited in Claim 5, and is rejected accordingly.
Regarding Claim 13, Yoshikawa and Swaminathan disclose the one or more computer-readable media of Claim 12.  Yoshikawa further discloses after sending the instruction to the NMC to finalize the shutdown, the VSA terminating the virtual machine in which the VSA is operating [control unit 31 within network card executes shutdown of hypervisor at step 704 i.e. signal sent by hypervisor sends signal to network card, which in turn utilizes the signal to shut down the hypervisor)steps of Fig. 7 occur after network card receives notification all virtual machines have stopped operation, Fig. 7; par 83].
Regarding Claim 16, Yoshikawa discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations [network card containing control unit 31 and storage unit 35, Fig. 5].  The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and is rejected accordingly.  
Regarding Claims 17-19, Yoshikawa and Swaminathan disclose the one or more non-transitory computer-readable media of Claim 16.  Claims 17-19 repeat the same limitations as recited in Claims 2, 4, and 5, respectively, and are rejected accordingly.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Swaminathan, and further in view of Kasahara, US PGPub 2019/0108070.
Regarding Claim 6, Yoshikawa and Swaminathan disclose the NMC of Claim 1.  Yoshikawa further discloses receiving shutdown instructions from the HCI environment via the network interface [virtual machine stoppage notification unit 1214 sending signal to network card service unit 151, which in turn sends the virtual machine stoppage notification to network card 3, Fig. 3; par 57].  However, the combination of references does not explicitly teach receiving the selection of the set of shutdown instructions comprises receiving contents of the set of shutdown instructions.
In the analogous art of system controls, Kasahara teaches receiving the selection of the set of shutdown instructions comprises receiving contents of the set of shutdown instructions [contents of processing request can be a shutdown request, par 90]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Yoshikawa, Swaminathan, and Kasahara before him before the effective filing date of the claimed invention, to incorporate receiving the content of a shutdown command, as taught by Kasahara, into the device as disclosed by Yoshikawa and Swaminathan, to allow for efficient handling of processing requests by obtaining the contents of requests in case of shutdown or image processing to advance in processing without additional steps [Fig. 5].
Regarding Claim 20, Yoshikawa and Swaminathan disclose the one or more non-transitory computer-readable media of Claim 16.  Claim 20 repeats the same limitations as recited in Claim 6, and is rejected accordingly. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Swaminathan, and further in view of Sriram et al., US PGPub 2010/0257517.
Regarding Claim 9, Yoshikawa and Swaminathan disclose the one or more computer-readable media of Claim 8.  However, the combination of references does not explicitly teach wherein selecting the set of shutdown instructions comprises: detecting a particular HCI platform used by the HCI environment; and selecting the set of shutdown instructions based at least on the set of shutdown instructions supporting the particular HCI platform.
In the analogous art of system control, Sriram teaches wherein selecting the set of shutdown instructions comprises: detecting a particular HCI platform used by the HCI environment; and selecting the set of shutdown instructions based at least on the set of shutdown instructions supporting the particular HCI platform [issuing corresponding stop/shutdown (command) according to the environment of the specific component (issuing the command according to the environment would involve detecting the environment as well), par 110].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yoshikawa, Swaminathan, and Sriram before him before the effective filing date of the claimed invention, to incorporate the selection of shutdown instructions supporting the particular environment, as taught by Sriram, into the one or more computer-readable media as disclosed by Yoshikawa and Swaminathan, to meet the requirements of specific environments as needed, to reduce operational downtime [Sriram, par 9, 10].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Swaminathan, and further in view of Okuzono, US PGPub 2015/0185807.
Regarding Claim 10, Yoshikawa and Swaminathan disclose the one or more computer-readable media of Claim 8.  However, the combination of references does not explicitly teach wherein selecting the set of shutdown instructions comprises: 30presenting the plurality of sets of shutdown instructions in a user interface; and receiving, via the user interface, user input selecting the set of shutdown instructions.
In the analogous art of system control, Okuzono teaches wherein selecting the set of shutdown instructions comprises: 30presenting the plurality of sets of shutdown instructions in a user interface; and receiving, via the user interface, user input selecting the set of shutdown instructions [transmitting response screen to user to select shutdown instructions, Fig. 9, 10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yoshikawa, Swaminathan, and Okuzono before him before the effective filing date of the claimed invention, to incorporate the user selection of shutdown instructions, as taught by Okuzono, into the one or more computer-readable media as disclosed by Yoshikawa and Swaminathan, to provide user convenience in choosing the type of shutdown desired [Okuzono, par 5].
Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Swaminathan, and further in view of Yanazume et al., US PGPub 2011/0205573.
Regarding Claim 11, Yoshikawa and Swaminathan disclose the one or more computer-readable media of Claim 8.  However, the combination of references does not explicitly teach modifying the set of shutdown instructions responsive to user input corresponding to at least one custom instruction.
In the analogous art of system control, Yanazume teaches modifying the set of shutdown instructions responsive to user input corresponding to at least one custom instruction [user provides request to change the shutdown process via operation part 4, which includes a touch or key operation, par 46].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yoshikawa, Swaminathan, and Yanazume before him before the effective filing date of the claimed invention, to incorporate the modification of shutdown instructions as taught by Yanazume, into the computer-readable media as disclosed by Yoshikawa and Swaminathan, to allow for shutdown preparation and avoid malfunctions and data damage [Yanazume, par 6].
Regarding Claim 14, Yoshikawa and Swaminathan disclose the one or more computer-readable media of Claim 8.  While Yoshikawa discloses sending shutdown instructions from the HCI environment to the NMC [virtual machine stoppage notification unit 1214 sending signal to network card service unit 151, which in turn sends the virtual machine stoppage notification to network card 3, Fig. 3; par 57], the combination of references does not explicitly teach selecting, by the shutdown agent, a replacement set of shutdown instructions from the plurality of sets of shutdown instructions.
In the analogous art of system control, Yanazume teaches selecting, by the shutdown agent, a replacement set of shutdown instructions from the plurality of sets of shutdown instructions [user provides request to change the shutdown process via operation part 4, which includes a touch or key operation; request management component CMP 32a manages request inputs and sends instructions to change the shutdown process (i.e. shutdown instructions), Fig. 3; par 46, 32].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yoshikawa, Swaminathan, and Yanazume before him before the effective filing date of the claimed invention, to incorporate the replacement of shutdown instructions as taught by Yanazume, into the computer-readable media as disclosed by Yoshikawa and Swaminathan, to allow for shutdown preparation and avoid malfunctions and data damage [Yanazume, par 6].
Regarding Claim 15, Yoshikawa, Swaminathan, and Yanazume disclose the one or more computer-readable media of Claim 14.  While Yoshikawa discloses communicating with the NMC [virtual machine stoppage notification is sent to network card 3, Fig. 3; par 57], the combination of references does not explicitly teach communication using encrypted communication.  
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the difference, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of encrypted communication as the specific communication method appears to simply be a design choice, and allows for communication of the shutdown commands and related signals nonetheless.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186